                                          Case 3:19-cv-04238-MMC Document 61 Filed 11/05/19 Page 1 of 3




                                  1

                                  2

                                  3

                                  4

                                  5                           IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      PROOFPOINT, INC., et al.,                       Case No. 19-cv-04238-MMC
                                                       Plaintiffs,                       ORDER DENYING DEFENDANTS'
                                  9
                                                                                         MOTION TO PARTIALLY DISMISS
                                                  v.                                     PLAINTIFFS' COMPLAINT;
                                  10
                                                                                         VACATING HEARING
                                  11     VADE SECURE, INCORPORATED, et
                                         al.,                                            Re: Dkt. No. 29
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14          Before the Court is defendants Vade Secure, Inc., Vade Secure SASU
                                  15   (collectively, "Vade"), and Olivier Lemarié's ("Lemarié") Motion, filed September 16, 2019,
                                  16   "to Partially Dismiss Plaintiffs' Complaint." Plaintiffs Proofpoint, Inc. ("Proofpoint") and
                                  17   Cloudmark, LLC ("Cloudmark") have filed opposition, to which defendants have replied.
                                  18   Having read and considered the papers filed in support of and in opposition to the motion,
                                  19   the Court deems the matter appropriate for decision on the parties' respective written
                                  20   submissions, VACATES the hearing scheduled for November 8, 2019, and rules as
                                  21   follows.
                                  22          By the instant motion, defendants seek dismissal of one of the five causes of
                                  23   action alleged in plaintiffs' complaint, namely, Count I, which alleges a claim of
                                  24   "Misappropriation of Trade Secrets" under the Defend Trade Secrets Act, 18 U.S.C.
                                  25   § 1836. For the reasons stated below, the motion is hereby DENIED:
                                  26          1. Contrary to defendants' argument, plaintiffs have sufficiently described the
                                  27   alleged trade secrets, specifically, a "combination of technical features in a unified
                                  28   architecture" to "detect spear phishing attacks in real time," which combination, plaintiffs
                                          Case 3:19-cv-04238-MMC Document 61 Filed 11/05/19 Page 2 of 3




                                  1    allege, was "designed and developed" by Lemarié while he was employed by Cloudmark.

                                  2    (See Compl. ¶ 32 (listing features comprising claimed combination))1; see, e.g., Keyssa,

                                  3    Inc. v. Essential Products, Inc., 2019 WL 176790, at *2 (N.D. Cal. January 11, 2019)

                                  4    (denying motion to dismiss misappropriation claim, where trade secrets were allegedly

                                  5    obtained under nondisclosure agreement and complaint "describe[d] the categories of

                                  6    trade secret information" obtained, such as "[c]ircuitry and semiconductor architecture,

                                  7    including design files exchanged between the parties with iterative modifications by

                                  8    [plaintiff's] engineers"; finding description of trade secrets was "sufficiently particular to

                                  9    place [d]efendant on notice of what information is at issue"); TMX Funding, Inc. v Impero

                                  10   Technologies, Inc., 2010 WL 2509979, at *3-4 (June 17, 2010) (denying motion to

                                  11   dismiss misappropriation claim, where complaint "alleged nine broad categories of trade

                                  12   secret information" allegedly stolen by former employees, such as "software, source
Northern District of California
 United States District Court




                                  13   codes, data, formulas, and other technical information developed as proprietary and

                                  14   confidential products and services"; finding allegations sufficiently set forth "boundaries

                                  15   within which the secrets lie").

                                  16          2. Contrary to defendants' arguments, plaintiffs have sufficiently alleged facts from

                                  17   which misappropriation reasonably can be inferred, specifically, that, after Lemarié

                                  18   "voluntarily terminated his employment with Cloudmark," he began working as the Chief

                                  19   Technology Officer for Vade (see Compl. ¶¶ 5-6), and that Vade thereafter began selling

                                  20   a product that "incorporated" the "techniques and technology developed previously by

                                  21   Lemarié and his team at Cloudmark" (see Compl. ¶ 8; see also Compl. ¶¶ 41-42

                                  22   (describing Vade's competing product)). See Alta Devices, Inc. v. LG Electronics, Inc.,

                                  23   343 F. Supp. 3d 868, 883 (N.D. Cal. 2018) (finding allegations of misappropriation

                                  24

                                  25          1
                                                The "combination of technical features" is described as follows: (1) "behavioral
                                  26   analysis and machine learning"; (2) "heuristic rules"; (3) "statistical models and scoring";
                                       (4) "real-time, cloud-based threat analysis"; and (5) "easy integration and quick
                                  27   deployment into the popular Microsoft Office 365 architecture in a unique and seamless
                                       manner using Office 365 journaling, which avoids making complicated modifications to a
                                  28   client's MX records." (See id.)

                                                                                       2
                                          Case 3:19-cv-04238-MMC Document 61 Filed 11/05/19 Page 3 of 3




                                  1    sufficient, where plaintiff alleged existence of "similarities" between its product and

                                  2    defendant's product and set forth "exactly how defendants improperly obtained the

                                  3    alleged trade secrets").

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: November 5, 2019
                                                                                                MAXINE M. CHESNEY
                                  7                                                             United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
